DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 ln. 3 discloses “sensing” it should be “sensing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190306912-A1 to Cheng et al., from here on Cheng in view of US-20200120458-A1 to Aldana et al., from here on Aldana.

Regarding claim 1 Cheng teaches.an apparatus to be employed in a first vehicular Intelligent Transport System (ITS) Station (V-ITS-S) implementing a first vehicle-to-everything (V2X) radio access technology (RAT) of a plurality of V2X RATs (P. 115, discloses the vehicle to everything (V2X) radio access technology  supporting an environment of vehicular intelligent transport V-ITS-S described by its support for reporting the provider service identifier (PSID) and or ITS application identifiers of the active application to the base station) sharing radio resources within a shared channel (Claim 6 further discloses the sharing of radio spectrum and using or allocating the spectrum with the least amount of energy based on a ranking procedure for resource allocation), but does not teach the apparatus comprising: processor circuitry arranged to generate a Network Allocation Vector (NAV) setting signal, the NAV setting signal indicating a transmission (Tx) interval that the first V2X RAT will occupy the shared channel; and first V2X RAT circuitry communicatively coupled with the processor circuitry, the first V2X RAT circuitry arranged to transmit or broadcast the NAV setting signal to one or more other V-ITS-Ss, the one or more other V-ITS-Ss including at least one second V-ITS-S implementing a second V2X RAT of the plurality of V2X RATs different than the first V2X RAT, and the NAV setting signal is to cause the at least one second V-ITS-S to refrain from transmitting signals during the Tx interval.

Aldana teaches… the apparatus comprising: processor circuitry arranged to generate a Network Allocation Vector (NAV) setting signal, the NAV setting signal indicating a transmission (Tx) interval that the first V2X RAT will occupy the shared channel; and first V2X RAT circuitry communicatively coupled with the processor circuitry, the first V2X RAT circuitry arranged to transmit or broadcast the NAV setting signal to one or more other V-ITS-Ss (Fig. 19, addresses multiple technologies, P.383, Lns. 1-7,  discloses the reservation period exemplified by a network allocation vector that starts a reservation period; In virtual carrier sensing, a transmitter may read information from detected transmissions that indicate a duration of the detected transmission. The transmitter may then set a reservation counter based on the duration of the detected transmission, and may opt to discontinue carrier sensing until the reservation counter expires. For example, other transmitters may use a handshake procedure, such a Request to Send (RTS)/Clear to Send (CTS) handshake, by exchanging a transmission request (e.g., RTS) and a transmission grant (e.g., CTS), that specify a reservation period (e.g., a Network Allocation Vector (NAV)) of the upcoming transmission. If the transmitter detects such a handshake procedure by receiving and reading a transmission request or transmission grant, the transmitter may assume that the channel will be busy until the reservation period expires, initiate a reservation counter equal to the reservation period, and resume carrier sensing once the reservation counter expires  ), the one or more other V-ITS-Ss including at least one second V-ITS-S implementing a second V2X RAT of the plurality of V2X RATs different than the first V2X RAT, and the NAV setting signal is to cause the at least one second V-ITS-S to refrain from transmitting signals during the Tx interval (P.383, Lns, 9-12, discloses other technologies that also detect the reservation period; “Other transmissions may also indicate a reservation period, such as WiFi preambles that include a Signal Field specifying a reservation period. A transmitter that detects such information in a detected transmission may likewise assume that the channel will be busy until the reservation period is over”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng by incorporating the teachings of Aldana because it allows an apparatus or method to detect other transmissions via carrier sensing via physical or virtual  measuring radio energy detecting thresholds including detecting preambles detection (physical) (Aldana, P.392). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Cheng teaches…one or more non-transitory computer readable media (NTCRM) comprising instructions (P.5), wherein execution of the instructions by one or more processors of a second vehicular Intelligent Transport System (ITS) Station (V-ITS-S) implementing a second vehicle-to- everything (V2X) radio access technology (RAT) of a plurality of V2X RATs RATs (P. 115, discloses the vehicle to everything (V2X) radio access technology  supporting an environment of vehicular intelligent transport V-ITS-S described by its support for reporting the provider service identifier (PSID) and or ITS application identifiers of the active application to the base station) sharing resources within a shared channel is to cause the second V-ITS-S to(Claim 6 further discloses the sharing of radio spectrum and using or allocating the spectrum with the least amount of energy based on a ranking procedure for resource allocation): but does not teach…obtain a Network Allocation Vector (NAV) setting signal from a first V-ITS-S implementing a first V2X RAT of the plurality of V2X RATs different than the second V2X RAT; determine, based on the NAV setting signal, a Tx interval during which the shared channel will be occupied by first V2X RAT transmissions; and set a NAV indicator to include a total time to defer accessing the shared channel based on the determined Tx interval.

Aldana teaches… obtain a Network Allocation Vector (NAV) setting signal from a first V-ITS-S implementing a first V2X RAT of the plurality of V2X RATs different than the second V2X RAT (Fig. 19, addresses multiple technologies, P.383, Lns. 1-7,  discloses the reservation period exemplified by a network allocation vector that starts a reservation period; In virtual carrier sensing, a transmitter may read information from detected transmissions that indicate a duration of the detected transmission. The transmitter may then set a reservation counter based on the duration of the detected transmission, and may opt to discontinue carrier sensing until the reservation counter expires. For example, other transmitters may use a handshake procedure, such a Request to Send (RTS)/Clear to Send (CTS) handshake, by exchanging a transmission request (e.g., RTS) and a transmission grant (e.g., CTS), that specify a reservation period (e.g., a Network Allocation Vector (NAV)) of the upcoming transmission. If the transmitter detects such a handshake procedure by receiving and reading a transmission request or transmission grant, the transmitter may assume that the channel will be busy until the reservation period expires, initiate a reservation counter equal to the reservation period, and resume carrier sensing once the reservation counter expires  ; determine, based on the NAV setting signal, a Tx interval during which the shared channel will be occupied by first V2X RAT transmissions; and set a NAV indicator to include a total time to defer accessing the shared channel based on the determined Tx interval (P.383, Lns, 9-12, discloses other technologies that also detect the reservation period; “Other transmissions may also indicate a reservation period, such as WiFi preambles that include a Signal Field specifying a reservation period. A transmitter that detects such information in a detected transmission may likewise assume that the channel will be busy until the reservation period is over”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng by incorporating the teachings of Aldana because it allows an apparatus or method to detect other transmissions via carrier sensing via physical or virtual  measuring radio energy detecting thresholds including detecting preambles detection (physical) (Aldana, P.392). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Cheng and Aldana teach the one or more NTCRM of claim 14, Aldana teaches…wherein execution of the instructions is to cause the second V-ITS-S to: perform a medium sensing operation to determine whether a subchannel in the shared channel is occupied when the NAV indicator expires (P.383 ); and transmit one or more data frames over the sub-channel when the sub-channel is not occupied based on the medium sensing operation (P.388, Lns. 6-8 ).

Regarding claim 18 Cheng and Aldana teach the one or more NTCRM of claim 14, Aldana teaches…wherein execution of the instructions is to cause the second V-ITS-S to: delay performance of a medium sensing operation in the shared channel until receipt of the NAV setting signal (P. 383) or when the NAV setting signal has not been received after a predetermined number of Tx intervals.

Claim(s) 2, 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190306912-A1 to Cheng et al., from here on Cheng and US-20200120458-A1 to Aldana et al., from here on Aldana in view of US-20110261708-A1 to Grandhi.

Regarding claim 2 Cheng and Aldana teach the apparatus of claim 1, but do not teach…wherein, to generate the NAV setting signal, the processor circuitry is arranged to: set a duration field in a Medium Access Control (MAC) layer frame to include a time period of the Tx interval, wherein the time period includes a duration of the Tx interval and at least one guard period between the Tx interval and another Tx interval for the second V2X RAT.

Grandhi teaches… wherein, to generate the NAV setting signal, the processor circuitry is arranged to: set a duration field in a Medium Access Control (MAC) layer frame to include a time period of the Tx interval, wherein the time period includes a duration of the Tx interval and at least one guard period between the Tx interval (P.84-86, discloses a duration field as part of the MAC layer frame describe as time duration with various implementation in this example 3 cases that includes a guard period between intervals) and another Tx interval for the second V2X RAT (P. 38 discloses multiple RAT’s).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng and Aldana by incorporating the teachings of Grandhi because it allows an apparatus or method to the implementation of channel sounding with the addition of interframe spacing interval delay (Grandhi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Cheng, Aldana, and Grandhi teach the apparatus of claim 2, Grandhi teaches…wherein the duration of the Tx interval is a positive integer multiple value selected from (P.64, Ln. 3, multiple values positive integer): a short interframe space (SIFS) duration (P.64 ); a point coordination function interframe space (PIFS) duration (P. 64); a distributed coordination function interframe space (DIFS) duration; an arbitration inter-frame spacing (AIFS) duration; an extended interframe space (EIFS) duration; a combination of any of the SIFS, the PIFS, the DIFS, the EIFS, and the AIFS; or a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) symbol duration.

Regarding claim 4 Cheng, Aldana, and Grandhi teach the apparatus of claim 2, Cheng teaches…wherein one or more signals are to be transmitted during the at least one guard period, wherein the one or more signals include one or more of random data signals, one or more pilot symbols, one or more reference signals, and user data signals (P. 75, discloses the sending of data, pilot signals, reference signals and user signals and guard period p. 84).

Regarding claim 19 Cheng and Aldana teach the one or more NTCRM of claim 14, but do not teach…wherein a duration of the Tx interval is a positive integer multiple selected from: a short interframe space (SIFS) duration; a point coordination function interframe space (PIFS) duration; a distributed coordination function interframe space (DIFS) duration; an arbitration inter-frame spacing (AIFS) duration; an extended interframe space (EIFS) duration; a combination of any of the SIFS, the PIFS, the DIFS, the EIFS, and the AIFS; or a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) symbol duration.

Grandhi teaches… wherein a duration of the Tx interval is a positive integer multiple selected from (P.64, Ln. 3, multiple values positive integer): a short interframe space (SIFS) duration (P.64); a point coordination function interframe space (PIFS) duration (P. 64); a distributed coordination function interframe space (DIFS) duration; an arbitration inter-frame spacing (AIFS) duration; an extended interframe space (EIFS) duration; a combination of any of the SIFS, the PIFS, the DIFS, the EIFS, and the AIFS; or a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) symbol duration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng and Aldana by incorporating the teachings of Grandhi because it allows an apparatus or method to the implementation of channel sounding with the addition of interframe spacing interval delay (Grandhi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190306912-A1 to Cheng et al., from here on Cheng, US-20200120458-A1 to Aldana et al., from here on Aldana, and US-20110261708-A1 to Grandhi in view of US 20180352576 A1 to Sugaya et al., from here on Sugaya.

Regarding claim 7 Cheng, Aldana, and Grandhi teach the apparatus of claim 2, but do not teach…wherein the MAC layer frame is a Clear-to-Send (CTS)-to- self frame.

Sugaya teaches… wherein the MAC layer frame is a Clear-to-Send (CTS)-to- self frame 48 discloses the CTS-to-self frame in a V2X environment and P. 70 discloses the MAC layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng, Aldana, and Grandhi by incorporating the teachings of Sugaya because it allows an apparatus or method to the implementation receiving and transmitting CTS-to-self frame so that information can be processed by and set the Network Allocation Vector based on information received or by deriving an overlapping NAV (Sugaya, P50-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190306912-A1 to Cheng et al., from here on Cheng and US-20200120458-A1 to Aldana et al., from here on Aldana in view of US-20070206534-A1 to Kwun.

Regarding claim 12 Cheng and Aldana teach the apparatus of claim 1, but does not teach…wherein the processor circuitry is further arranged to: determine to generate the NAV setting signal based on a sub-channel resource allocation selected by the first V-ITS-S in a previous Tx interval of the first V2X RAT.

Kwun teaches…wherein the processor circuitry is further arranged to: determine to generate the NAV setting signal based on a sub-channel resource allocation selected by the first V-ITS-S in a previous Tx interval of the first V2X RAT (Abs)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheng and Aldana by incorporating the teachings of Kwun because it allows an apparatus or method to the implementation resource allocation based on determined resource allocation periods in previous frames (Kwun, P50-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “the instructions by one or more processors of a first vehicular Intelligent Transport System (ITS) Station (V-ITS-S) implementing a cellular vehicle-to- everything (C-V2X) radio access technology (RAT) is to cause the first V-ITS-S to: generate a Clear-to-Send (CTS)-to-self frame including at least one duration field; set the at least one duration field to include a transmission (Tx) interval during which C- V2X RAT transmissions will occupy a shared channel; and transmit or broadcast the CTS-to-Self frame to one or more other V-ITS-Ss, the one or more other V-ITS-Ss including at least one second V-ITS-S implementing an Intelligent Transport Systems in the 5 GHz range (ITS-G5) RAT, and the CTS-to-Self frame is to cause the at least one second V-ITS-S to refrain from transmitting second ITS-G5 signals during the Tx interval included in the at least one duration field” as the prior art or record in stand-alone form nor in combination read into the claim as of the date of record.
Claims 21-23 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5, 6, 8-11, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The main reason for allowance is the inclusion of “determine a value for the duration field based on a percentage of V-ITS-Ss employing first V2X RAT in a geographic area”…” the value for the duration field is one of: 1 millisecond (ms) when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is less than 15%; 2 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 15% and 25%; 3 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 25% and 35%; 4 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 35% and 45%; 5 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 45% and 55%; 6 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 55% and 65%; 7 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 65% and 75%; 8 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is between 75% and 85%; 9 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is greater than 85%; 10 ms when the percentage of V-ITS-Ss employing the first V2X RAT in the geographic area is about 100%”, …”generate the CTS-to-Self frame to only include a frame control field, one or more duration fields, and a frame check sequence field”, …”the CTS-to -Self frame is 64 bits”, …”a transmission duration of the CTS-to-Self frame is 88 microseconds (ps) for a binary phase-shift keying (BPSK) modulation and coding scheme (MCS), 56 ps for a quadrature phase-shift keying (QPSK) MCS, and 48 ps for a 16-state quadrature amplitude modulation (16-QAM) MCS”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20170325222-A1 to Cariou discloses CTS frame and fields in the MAC frame; US-11272345-B2 to Buckley discloses V-ITS system and V2X, C-V-ITS systems; WO-2022186930-A1 to Ashok discloses CTS-to-Self frames; US-11463531-B2 to Zanier discloses vehicular intelligent transport systems (ITS) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476